Citation Nr: 1144669	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  02-11 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for a disorder manifested by headaches, to include as due to exposure to herbicides (Agent Orange). 

2. Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides (Agent Orange). 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and with consideration as being due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to September 1970 with service in Vietnam from July 1969 to July 1970. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from January 1996, October 1996, May 1997 and June 1997 rating decisions of the St. Petersburg, Florida Regional Office (RO).  The January 1996 rating decision, in pertinent part, denied service connection for a skin disorder, claimed as secondary to Agent Orange exposure.  The October 1996 rating decision denied service connection for post-traumatic stress disorder, claimed as secondary to Agent Orange exposure.  The May 1997 rating decision denied service connection for a disorder characterized as ticking in the head.  The June 1997 decision, in effect, denied service connection for headaches, claimed as secondary to Agent Orange exposure.  In a May 1999 decision, the Board denied the Veteran's claim for service connection for a disorder characterized as ticking in the head.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2000, the Court vacated and remanded the Board's May 1999 decision to the extent that it failed to address the issues of entitlement to service connection for a skin disorder, post-traumatic stress disorder and headaches, all claimed as secondary to Agent Orange exposure.  The appeal, as to the issue of entitlement to service connection for a disorder characterized as ticking in the head, was dismissed.  In 2001 and 2005, the Board remanded the claims. 

In September 2010, the Board recharacterized the Veteran's original claim of service connection for PTSD to include any type of psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities).  The Board then denied service connection for a skin disorder, headaches, and an acquired psychiatric disorder, to include PTSD, all as secondary to Agent Orange exposure.  The Veteran appealed the decision to the Court.  

In response to an April 2011 Joint Motion, the Court vacated and remanded the Board's September 2010 decision as additional service treatment records had been obtained and did not appear in the Record Before the Agency (RBA).  These matters are once again before the Board.  

The Veteran requested a hearing before the Board.  The Veteran failed to report for a scheduled Board hearing.  Therefore, his request for a hearing before the Board must be considered as having been withdrawn. 38 C.F.R. § 20.702 (2011). 

The record reflects that the Veteran was previously represented by The American Legion, as indicated by a completed VA Form 21-22 dated in June 2004.  In May 2011 correspondence, the Veteran indicated that he no longer desired to be represented by The American Legion.  In July 2011 correspondence, the Veteran was notified that his statement revoked the power of attorney held by The American Legion and that he was currently without representation.  As no current power of attorney has been associated with the claims file, the Veteran continues to be unrepresented.  38 C.F.R. §  20.608(a) (2011). 

Following notice to the Veteran of the May 2005 VHA medical opinion, the Veteran submitted additional argument.  In the additional statements, the Veteran notes that he has brain disease, a tumor (angioma), and other disorders, in addition to PTSD.  It is not clear whether the Veteran is attempting to raise claims for service connection for a disorder other than a psychiatric disorder.  The statements submitted to the Board in May 2010 and June 2010 are REFERRED to the RO for any necessary action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that service treatment records associated with the claims file are incomplete.  The claims file includes numerous requests from the Veteran to obtain treatment records dated in 1969 from Ft. Benning Georgia and 1970 from the 91st Evacuation Hospital in Chu Lai, Vietnam.  In January 2011, pursuant to the Veteran's request, Congresswoman Kathy Castor sent the Veteran 35 pages of records obtained from the National Personnel Record Center (NPRC), including records dated in 1969 from Dispensary #5 Ft. Benning Georgia and 1970 from the 91st Evacuation Hospital in Chu Lai, Vietnam.  The Veteran only submitted the records dated in 1969 and 1970.  However, the record is not clear if the remaining service treatment records in the Veteran's possession are duplicates or not of records already associated with the claims file.  As such, the Veteran should be asked to submit all service treatment records in his possession.  

Given that VA's original request for service treatment records resulted in records that were incomplete, and some service treatment records may still be missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet App. 362 (2005).  No attempt to seek records from alternative sources has yet been made.  If no additional records are available from any alternate sources, the Veteran must be notified and a formal determination as to the unavailability of the Veteran's service records must be entered, pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran's claims for service connection may not be decided until a formal determination as to the unavailability of these records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, an attempt to locate records from alternative sources should be made on remand.  This request should include the Veteran's service personnel records. 

As additional relevant service treatment records have been associated to the claims file since the August/September 2009 VA examinations and July 2010 medical review, the current VA opinions may not be inadequate.  Therefore addendums to the VA opinions based on a review of the complete record are necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all service treatment and personnel records from the National Personnel Records Center.  The NPRC should also be requested to search for any separately stored service hospital records pertaining to the Veteran for a claimed inpatient hospitalization from approximately June 26 to July 1970, at the 91st Evac in Chu Lai Vietnam.  If no records are available from the NPRC, conduct a search for these records from alternate sources, to include asking the Veteran to submit all service treatment records in his possession.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that additional service treatment records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond. 

2. After the completion of #1 above, the claims folders should be returned to the examiners who provided the August/September 2009 VA opinions.  The examiners should review the claims file, including the additional evidence submitted since they initially examined the Veteran, to determine the etiology of any current headache, psychiatric, or skin disabilities.  Another examination of the Veteran is not required unless deemed necessary by a VA physician.  

The examiners should opine as to whether any additional evidence which has been added to the file since the 2009 examination changes the opinions that were rendered at that time.  

3. The RO/AMC should review the medical opinion to insure that it conforms to the instructions in this remand and contains all requested opinions and rationales for those opinions. 

4. If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



